                Case 8-19-08055-las                 Doc 35          Filed 02/26/20      Entered 02/26/20 08:51:33


                                      UNITED STATES BANKRUPTCY COURT
                                           Eastern District of New York
                                      NOTE: All documents filed in this matter must be identified by both
                                   adversary and bankruptcy case numbers, case chapter and judge's initials.

In re: Ilias Bourekas                                                                        Bankruptcy Case No.: 8−18−78496−las

Andrew M. Thaler
                                                                    Plaintiff(s),
−against−                                                                               Adversary Proceeding No. 8−19−08055−las
Anna Rizos
Kyriaki Bourekas
Maria Anna Bourekas
Kalliopi Bourekas
Vivian Bourekas
                                                                    Defendant(s)

                 SUPPLEMENTAL SUMMONS IN AN ADVERSARY PROCEEDING


YOU ARE SUMMONED and required to submit a motion or answer to the complaint, which is attached to this
summons, to the Clerk of the Bankruptcy Court within 30 days after the date of issuance of this summons, except that
the United States and its offices and agencies shall submit a motion or answer to the complaint within 35 days.

Address of Clerk:
                                                        United States Bankruptcy Court
                                                        290 Federal Plaza
                                                        Central Islip, NY 11722
At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

Name and Address of Plaintiff's Attorney:
                                                                             Spiros Avramidis
                                                                             Thaler Law Firm PLLC
                                                                             675 Old Country Road
                                                                             Westbury, NY 11590

If you make a motion, your time to answer is governed by Bankruptcy Rule 7012.


IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT, AND JUDGMENT BY DEFAULT
MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.




Dated: February 26, 2020                                             Robert A. Gavin, Jr., Clerk of the Court




Summons (AST)[Summons in an Adversary Proceeding rev. 05/27/2016]
